Title: To Thomas Jefferson from George Jefferson, 21 September 1803
From: Jefferson, George
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Richmond 21st. Septr. 1803
          
          You will before this, have found that I was disappointed in forwarding the articles mentioned in my last.
          The Waggoner who brought your note having failed to call again, although he promised positively to do so; and altho’ we supposed he had engaged as positively with you to carry them. I conclude he must have got an extra price for taking some other loading.
          If the River continues low be pleased to get some one in Milton to engage a Waggoner who is known to call on me; I do not know any, and should not like to trust a stranger.
          The screws have at length arrived. they were not forwarded I expect until my letter reached Mr. Barnes informing him they had not come to hand.
          Yr. Mt. humble servt.
          
            
              Geo. Jefferson
            
          
        